Citation Nr: 1442185	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected strain, right external oblique abdominal muscle (Muscle Group (MG) XIX).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran has active duty for training from March 2006 to July 2006 and active duty from May 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Decision Review Officer (DRO) of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for strain, right external oblique abdominal muscle, and assigned an initial 10 percent rating, effective June 9, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 statement, the Veteran asserted his right to be heard by the Board, via videoconference. 38 C.F.R. § 20.700 (2012). A remand for such a hearing is thus required. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO in Nashville, Tennessee. Notify the Veteran and his representative of the date, time, and location of the hearing, and document such in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



